Citation Nr: 1029880	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-19 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for gunshot wound residuals 
of the right shoulder.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a low back strain.  

4.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida, denying the claims currently on appeal.  These claims 
were previously remanded by the Board in February 2010 for 
additional evidentiary development.  

In October 2009, the Veteran was afforded a hearing at the 
Board's Central Office in Washington, DC before the undersigned 
Veterans Law Judge.  A transcript of this hearing has been 
prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).







	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran does not suffer from gunshot wound residuals of 
the right shoulder.  

2.  The Veteran's neck disability did not manifest during, or as 
a result of, active military service, nor is it secondary to the 
residuals of a gunshot wound.  

3.  The Veteran's low back strain did not manifest during, or as 
a result of, active military service, nor is it secondary to the 
residuals of a gunshot wound.  

4.  The Veteran's skin disorder did not manifest during, or as a 
result of, active military service, nor is it secondary to 
exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for gunshot wound residuals of the right shoulder have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

2.  The criteria for establishing entitlement to service 
connection for a neck disability, to include as due to the 
residuals of a gunshot wound, have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

3.  The criteria for establishing entitlement to service 
connection for a low back strain, to include as due to the 
residuals of a gunshot wound, have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

4.  The criteria for establishing entitlement to service 
connection for a skin disorder, to include as secondary to 
exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

A letter sent to the Veteran in February 2007 addressed all 
notice elements listed under 3.159(b)(1) and was sent prior to 
the initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
letter also provided the Veteran with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned.  See Dingess/Hartman, 19 Vet. App. at 484.  Under these 
circumstances, the Board finds that the notification requirements 
have been satisfied as to both timing and content.  Adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in June 2007 
and April 2010, and VA has obtained these records as well as the 
records of the Veteran's outpatient treatment with VA.  VA has 
also obtained copies of the Veteran's Social Security 
Administration (SSA) records.  Significantly, neither the Veteran 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not yet been obtained.  

The Board notes that VA obtained the Veteran's SSA records in 
November 2007, but that the Veteran indicated in a May 2009 VA 
outpatient treatment record that he just began receiving SSA 
benefits within the past month.  However, a Remand is not 
necessary in this case to obtain additional SSA records.  A 
review of the evidence of record demonstrates that the Veteran is 
receiving SSA benefits for Huntington 's disease - a condition 
for which the Veteran is not seeking service connection.  In Golz 
v. Shinseki, 590 F.3d 1317 (2010), the Court noted that VA's duty 
to assist is not boundless in scope, and VA is not required to 
assist a claimant in obtaining identified records "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim."  In this case, records pertaining to 
the Veteran's Huntington 's disease would not raise a reasonable 
possibility of substantiating the Veteran's claims.  

Additionally, the Board finds there has been substantial 
compliance with its February 2010 remand directives.  The Board 
notes that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
record indicates that the Appeals Management Center (AMC) 
scheduled the Veteran for medical examinations and the appellant 
attended these examinations.  The AMC later issued a rating 
decision and a Supplemental Statement of the Case (SSOC).  Based 
on the foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall, supra, 
(finding that a remand by the Board confers on the appellant the 
right to compliance with its remand orders).  Hence, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a Veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as arthritis, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Gunshot Wound Residuals of the Right Shoulder

The Veteran contends that he is entitled to service connection 
for gunshot wound residuals of the right shoulder.  Specifically, 
the Veteran has alleged that he was shot by a sniper at a 
gathering of troops while serving in Vietnam.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran did not suffer a gunshot wound during his military 
service.  As such, service connection is not warranted.  

The Veteran's service treatment records do not reflect that the 
Veteran suffered a gunshot wound anywhere on his body during his 
active military service.  The treatment records are silent 
regarding complaints of this nature.  Furthermore, the Veteran's 
upper extremities were found to be normal during the Veteran's 
April 1971 release from active duty examination.  A skin 
evaluation also revealed the only scars and marks on the 
Veteran's body to be a vaccination scar of the upper left arm and 
a circumcision.  There was no finding of a scar or mark of the 
right shoulder or anywhere else reflective of a gunshot wound.  

The Veteran's post-service treatment records also fail to suggest 
that the Veteran suffers from the residuals of a gunshot wound to 
the right shoulder.  In fact, there are no records to suggest 
that the Veteran has ever received treatment for such a 
condition.  The Veteran was afforded a VA examination of the 
right shoulder in April 2010.  Upon examining the Veteran, the 
examiner concluded that there were no visible scars on the right 
shoulder.  The examiner concluded, therefore, that it was very 
unlikely that the Veteran experienced a bullet penetrating the 
skin during military service.  

The preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to service connection for gunshot wound 
residuals of the right shoulder.  The Veteran's service treatment 
records do not reflect that the Veteran ever sought treatment for 
this type of injury.  Furthermore, his separation examination 
revealed a normal right upper extremity with no scarring.  
Finally, there is no evidence of the Veteran ever seeking 
treatment for this disorder, and according to the April 2010 VA 
examiner, there is no evidence to suggest that the Veteran 
suffered a gunshot wound.  As such, the preponderance of the 
evidence of record is against the Veteran's claim and service 
connection is not warranted.  

The Board recognizes that the Veteran has testified to suffering 
a gunshot wound during active duty.  The record also contains a 
lay statement from an individual with the initials J. B. who 
claims to have witnessed the Veteran being shot in the right 
shoulder.  The Veteran is competent to testify to suffering a 
gunshot wound during his military service.  Lay assertions may 
serve to support a claim for service connection when they relate 
to the occurrence of events that are observable as a lay person 
or the presence of a disability or symptoms of a disability that 
are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support the existence of a disability even when not corroborated 
by contemporaneous medical evidence).  

While the Board finds this to be competent testimony, there was 
no evidence of a gunshot wound or scarring of the right shoulder 
noted upon separation from active duty.  Furthermore, a recent 
medical examination found no evidence of a gunshot wound or 
scarring of the right shoulder.  This lack of medical evidence 
suggesting that the Veteran's right shoulder was ever penetrated 
by a bullet greatly calls into question the reliability of the 
lay statements indicating that he was in fact wounded by a 
bullet.  As such, the Board finds the lay statements of a gunshot 
wound to not be credible.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for gunshot wound residuals of the right shoulder must 
be denied.



Neck Disability

The Veteran contends that he is entitled to service connection 
for a neck disability.  Specifically, the Veteran contends that 
he suffers a current neck disability as a result of either an in-
service fall or an in-service gunshot wound.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran's neck disability did not manifest during, or as a result 
of, active military service, to include as due to a gunshot 
wound.  As such, service connection is not warranted.  

The Veteran's service treatment records do not indicate that the 
Veteran experienced an injury of the neck during military 
service.  The records are completely silent regarding any injury 
or complaint regarding the neck.  The records do demonstrate that 
the Veteran fell in December 1969.  However, there is no record 
of neck pain as a result of this fall.  Therefore, there is no 
evidence of an in-service disease or injury of the neck.  

Post-service treatment records also fail to demonstrate that the 
Veteran suffers from a neck disability that manifested during or 
as a result of active military service.  The first evidence of 
complaints regarding the neck is the Veteran's February 2007 
claim.  The Veteran reported that he had suffered from neck pain 
ever since being struck by a sniper's bullet during military 
service.  However, as outlined in the previous section, the 
preponderance of the evidence of record demonstrates that the 
Veteran did not suffer a gunshot wound during military service.  
There is no report of such an injury in the Veteran's service 
treatment records, and there was no scarring from a gunshot wound 
reported in the Veteran's April 1971 separation examination.  
Also, the April 2010 VA examiner found no evidence to suggest 
that the Veteran has suffered from a gunshot wound.  Therefore, 
the Veteran is not entitled to service connection for a neck 
disorder as secondary to a gunshot wound.  

There are also no records to suggest that the Veteran is 
otherwise entitled to service connection for a neck disability.  
The Veteran was afforded a VA examination of the neck in June 
2007.  However, the examiner found no evidence of a neck 
condition upon examination.  The record does contain an X-ray of 
the neck from January 2008, however, and the Veteran was noted to 
have some arthritis of the neck at this time. 

The Veteran was afforded an additional VA examination of the neck 
in April 2010.  The Veteran reported suffering from neck pain 
ever since he fell on his back during military service.  The 
examiner noted that review of the Veteran's January 2008 X-rays 
revealed C5-6 disc disease.  The examiner concluded that the 
Veteran's neck condition was not related to events that occurred 
in military service.  The examiner based this opinion on the fact 
that the Veteran's service treatment records were negative 
regarding any history of a neck injury.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for a neck disability.  The 
Veteran's service treatment records are completely silent 
regarding any neck injury, and the first evidence of such an 
injury is the Veteran's February 2007 claim which is more than 35 
years after separation from active duty.  When considering 
whether or not to grant a claim for service connection, the Board 
may take into consideration the passage of a lengthy period of 
time in which the Veteran did not complain of the disorder at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, i.e., 
the lack of evidence is itself evidence).  Furthermore, the April 
2010 VA examiner concluded that the Veteran's current neck 
disorder was not due to military service.  As such, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection.  

The Board has considered the Veteran's testimony regarding neck 
pain.  As a layperson, the Veteran is competent to testify to a 
history of neck pain.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  However, the Veteran's 
service treatment records are entirely silent regarding a neck 
injury or a gunshot wound.  Furthermore, subsequent examination 
reveals no evidence to suggest that the Veteran was ever shot by 
a gun.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a neck disability must be denied.

Low Back Strain

The Veteran contends that he is entitled to service connection 
for a low back strain.  Specifically, the Veteran contends that 
he suffers from a low back disorder that is related to an in-
service fall.  However, as outlined below, the preponderance of 
the evidence of record demonstrates that the Veteran's low back 
disability did not manifest during, or as a result of, active 
military service.  As such, service connection is not warranted.  

The Veteran's service treatment records demonstrate that the 
Veteran did sustain a low back injury during military service.  
According to a December 1969 service treatment record, the 
Veteran fell on his back when coming down a hill.  X-rays 
revealed questionable spreading of the transverse process of the 
L5 vertebra on the right.  The physician concluded that the 
Veteran had quite a severe muscle spasm secondary to trauma of 
the lower back.  A treatment note from 2 days after the Veteran's 
fall notes that the Veteran was feeling much better and X-rays 
revealed no fracture.  The Veteran's spine was subsequently found 
to be normal during his April 1971 separation examination.  
Therefore, the evidence does not demonstrate that the Veteran 
incurred a chronic low back disorder during active military 
service.  

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  However, medical evidence must relate 
this chronic symptomatology to the Veteran's present condition.  
See id.  

The Veteran's post-service treatment records do not demonstrate 
that the Veteran has suffered from chronic symptomatology of a 
low back disorder since his separation from active duty.  The 
first medical evidence regarding the lumbar spine is a VA 
examination of the lumbar spine from June 2007.  The examiner 
noted that there were no X-rays or treatment for the back on 
record since separation from active duty.  The examiner diagnosed 
the Veteran with a lumbar strain and opined that it was less 
likely as not that his lumbar strain was caused by or a result of 
a muscle strain in service.  The examiner based this opinion on 
the fact that after the 1969 fall in service, there were no 
further complaints of back pain through separation.  The examiner 
also noted that there was no nexus from military service to the 
present and that the Veteran had no complaints of back pain 
documented or X-rays taken.  

X-rays were taken of the lumbar spine during VA outpatient 
treatment in January 2008.  However, these X-rays revealed no 
abnormalities of the lower back.  

The Veteran was afforded an additional VA examination of the 
lumbar spine in April 2010.  The examiner opined that the 
Veteran's low back disability was not related to events that 
occurred in military service.  The examiner noted that the 
Veteran was seen for follow-up treatment in December 1969 and 
that he was doing better after his fall.  There was also no 
evidence to establish chronicity and a VA outpatient treatment 
record from April 2004 indicated that the Veteran had no 
complaints.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for a low back disability.  
While the Veteran's service treatment records demonstrate that 
the Veteran suffered a low back strain in 1969, this injury 
appears to have resolved prior to separation from active duty 
since there were no further complaints and the Veteran's spine 
was found to be normal during his separation examination.  The 
first post-service medical evidence regarding the back is the 
Veteran's June 2007 VA examination, which is more than 35 years 
after separation from active duty.  When considering whether or 
not to grant a claim for service connection, the Board may take 
into consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  See 
Maxson, 12 Vet. App. at 459, aff'd sub nom. Maxson, 230 F.3d at 
1333; see also Forshey, 12 Vet. App. at 74, aff'd sub nom. 
Forshey, 284 F.3d at 1358 (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
Nonetheless, a January 2008 X-ray revealed no abnormalities of 
the lumbar spine.  Finally, both VA examiners concluded that it 
was less likely than not that the Veteran's low back disorder was 
related to military service.  As such, the preponderance of the 
evidence of record demonstrates that the Veteran is not entitled 
to service connection for a low back disability.  

The Board has considered the lay testimony of the Veteran in this 
case.  According to the Veteran's February 2007 claim, he had 
suffered from back problems ever since he fell during military 
service.  Lay assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that are 
observable as a lay person or the presence of a disability or 
symptoms of a disability that are subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support the existence of a disability 
even when not corroborated by contemporaneous medical evidence).  
While the Veteran is competent to testify to a history of low 
back pain his separation examination reflects that his spine was 
normal at that time and there was no report of low back pain.  In 
fact, the evidence does not suggest that the Veteran complained 
of low back pain until he filed his claim in February 2007.  
Subsequently, in January 2008, X-rays revealed no abnormality of 
the lumbar spine.  Therefore, the Board does not find the 
Veteran's report of low back pain for more than 30 years to be 
credible.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a low back disability must be denied.



Skin Disorder

The Veteran contends that he is entitled to service connection 
for a skin disorder, to include as due to Agent Orange exposure.  
Specifically, the Veteran contends that his current skin 
condition is related to a skin condition that occurred during 
active duty.  However, the preponderance of the evidence of 
record demonstrates that the Veteran does not suffer from a skin 
disorder that is related to his acute in-service skin condition.  
As such, service connection is not warranted.  

The Board will first address the Veteran's contention that he 
suffers from a skin disorder that is a result of herbicide 
exposure.  The Veteran's personnel records demonstrate that he 
participated in operations against the Viet Cong forces while 
serving in Vietnam, and that he was the recipient of the Vietnam 
Campaign Ribbon, the Vietnam Service Medal, and the Combat Action 
Ribbon.  Therefore, the evidence establishes that the Veteran 
served in Vietnam, and his exposure to herbicidal agents is 
presumed.  See 38 U.S.C.A. § 1116(f).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption 
requires exposure to an herbicide agent and manifestation of the 
disease to a degree of 10 percent or more within the time period 
specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The 
presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 
1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), but does not include cancer of the tongue.  
38 C.F.R. § 3.309(e).  

According to an April 2002 VA outpatient treatment record, the 
Veteran had been suffering from a rash on his face for the past 5 
years.  The Veteran was diagnosed with keratosis and questionable 
rosacea.  An April 2003 dermatology note indicates that the 
Veteran was suffering from lesions on the scalp, face and nose.  
The Veteran was diagnosed with sebaceous keratosis.  The Veteran 
was also afforded a VA skin examination in April 2010.  The 
examiner diagnosed the Veteran with actinic keratosis (resolved) 
and non-specific dermatitis of the face.  

The above evidence demonstrates that the Veteran is not entitled 
to service connection for a skin disorder on a presumptive basis 
due to herbicide exposure.  Keratosis and rosacea are not 
diseases listed at 38 C.F.R. § 3.309(e).  The record does not 
suggest that the Veteran suffers from chloracne or any other 
acneform disease, or any other disease listed under 38 C.F.R. § 
3.309(e).  

While the Veteran asserts that his skin disorder should be 
presumptively service-connected due to his exposure to Agent 
Orange, the Board will also consider the Veteran's claim on a 
direct basis to afford him all possible avenues of entitlement.  
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a 
Veteran is found not to be entitled to a regulatory presumption 
of service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service connection 
can be established on a direct basis).  That is to say, the Agent 
Orange presumption does not preclude a Veteran from establishing 
direct service connection with proof of actual direct causation.  

In order for a claim to be granted on a direct basis, there must 
be competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); and 
of a nexus between the in-service injury or disease and the 
current disability (established by medical evidence).  See 
generally, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom.; Epps v. West, 18 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.

The Veteran's in-service treatment records demonstrate that the 
Veteran was treated for cellulitis of the right foot and T. 
Dermatophytes of the buttocks in August 1970.  However, the 
evidence suggests that these were acute conditions that resolved 
upon treatment.  There is no evidence of follow-up treatment for 
either of these conditions during active military service.  The 
Veteran's skin was also found to be normal during his April 1971 
separation examination.  Therefore, there is no evidence of a 
chronic skin condition during active duty.  

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  However, medical evidence must relate 
this chronic symptomatology to the Veteran's present condition.  
See id.  

The Veteran's post-service treatment records do not indicate that 
the Veteran has suffered from chronic symptomatology of a skin 
disorder since his separation from active duty.  The first post-
service evidence of a skin disorder is an April 2002 VA 
outpatient treatment record.  As already indicated, this record 
notes that the Veteran was suffering from a rash on his cheeks 
for the past 5 years that was diagnosed as keratosis and 
questionable rosacea.  This record does not suggest that the 
Veteran's skin symptomatology had existed since his separation 
from active duty, but rather, that it arose around 1997.  

Furthermore, the April 2010 VA examiner concluded that the 
Veteran's skin condition was not related to events that occurred 
in military service.  The examiner based this opinion on the fact 
that there was no evidence of actinic keratosis or of dermatitis 
during active duty, and, that the April 2002 VA outpatient 
treatment record noted complaints of a facial rash for only the 
past 5 years.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for a skin disorder.  The 
evidence demonstrates that the Veteran suffered from acute 
symptomatology of a skin condition during his active military 
service.  However, this condition appears to have resolved upon 
treatment prior to the Veteran's separation from active duty.  
Furthermore, the first evidence of record of a skin condition if 
from April 2002, in which the Veteran reported symptomatology for 
the past 5 years.  This suggests that the Veteran's 
symptomatology did not manifest for more than 35 years after 
service.  When considering whether or not to grant a claim for 
service connection, the Board may take into consideration the 
passage of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson, 12 Vet. App. at 
459, aff'd sub nom. Maxson, 230 F.3d at 1333; see also Forshey, 
12 Vet. App. at 74, aff'd sub nom. Forshey, 284 F.3d at 1358 (the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence).  Finally, the April 2010 VA 
examiner concluded that the Veteran's current skin condition was 
not related to military service.  As such, the preponderance of 
the evidence of record demonstrates that the Veteran is not 
entitled to service connection for a skin disorder.  

The Board recognizes that the Veteran believes his current skin 
condition is a result of Agent Orange exposure.  However, as a 
lay person, the Veteran is not competent to offer such a complex 
etiological opinion.  See Routen, 10 Vet. App. at 186; see also 
Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis of 
a specific disability and a determination of the origins of a 
specific disorder)).  Therefore, the Veteran's testimony is not 
probative.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a skin disorder must be denied.



ORDER

Entitlement to service connection for a neck disability is 
denied.  

Entitlement to service connection for a low back strain is 
denied.  

Entitlement to service connection for gunshot wound residuals of 
the right shoulder is denied.  

Entitlement to service connection for a skin disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


